Citation Nr: 0514850	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for major 
depression with psychotic features before September 1, 1999.

2.  Entitlement to a rating in excess of 30 percent for major 
depression with psychotic features beginning on September 1, 
1999, and ending on January 8, 2003.

3.  Entitlement to a rating in excess of 50 percent for major 
depression with psychotic features on and after January 9, 
2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
established service connection for major depression with 
psychotic features and assigned a 10 percent rating effective 
from June 10, 1992.  In a December 1999 rating decision the 
RO granted an increased 30 percent rating, effective from 
September 1, 1999.  In an April 2003 rating decision the RO 
granted an increased 50 percent rating, effective from 
January 9, 2003.  The case was previously before the Board 
and remanded for additional development in August 2000 and 
January 2004.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in March 2002 
and July 2004.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the Board notes an August 2004 VA examination 
report included a diagnosis of depressive disorder and 
provided a global assessment of functioning (GAF) score of 
60, but noted the veteran reported symptomatology that could 
not be considered reliable or valid.  The examiner found the 
veteran's impairment in his social and occupational 
capacities due to his neuropsychiatric disorder was moderate.  
A January 2003 VA examination included a diagnosis of major 
depressive disorder and provided a GAF score of 50.  The 
Board notes, however, that opinions associated with the 
veteran's Social Security Administration (SSA) disability 
award indicate a limitation of his ability to work due to a 
nervous disorder beginning in February 1989.  In addition, in 
an April 1998 private medical report Dr. M.T.R. stated the 
veteran was totally unemployable because of his psychiatric 
disorder.  In statements dated in February 1994, 
January 2000, and May 2002 Dr. J.A.J. reported the veteran 
was totally incapacitated as a result of his psychiatric 
disability and that he deserved a 100 percent rating.  In 
light of the inconsistent medical opinions of record, the 
Board finds additional development is required prior to 
appellate review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for a 
psychiatric examination for an opinion as 
to the nature and extent of his service-
connected major depression with psychotic 
features.  The examiner should be 
requested to provide a specific opinion 
concerning the degree to which the 
service-connected disability interferes 
with the veteran's ability to obtain and 
maintain gainful employment and to 
reconcile the opinion with the other 
medical opinions of record.  The claims 
folder must be available to, and reviewed 
by, the examiner.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



